Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or
under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Specifically, the examiner
acknowledges the claim of priority to the provisional U.S. application filed on 2/18/2019

Status of Claims
2.	Claims 1, 4, 7, and 10 are amended.
3.	Claims 1-12 are pending.

Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-12  are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Therefore, claims 1-12 were analyzed for U.S.C. 101 as follows:
8.	Claims 1-6 are directed to a system and claims 7-12 are directed to a method.  Claims 1-25 fall within one of the four statutory categories of invention. (Step 1: Yes)
9.	In claim 1, corresponding representative claims 7, the limitations that define an abstract idea (in bold) are below:
A system for implementing a payment transaction split across a plurality of payment card accounts, comprising: a processor implemented split payment server configured to: 
receive, from a payment network interface server operating over a payment network, information describing a payment transaction the information including at least information identifying a total payment transaction amount, wherein the information describing a payment transaction was received
receive, from the payment network interface server, a request for authorization or pre-authorization of a split payment transaction that is intended to be paid from each of sub-set of payment card accounts; 
 transmit, to each of a plurality of computing devices respectively associated with each issuer of the payment card accounts in the subset, the request; 
 receive, from each of the plurality of computing devices respectively associated with each issuer of the payment card accounts in the subset, transaction authorization; 
transmit, to the payment network interface server for forwarding to the terminal device, each respective transaction authorization; 
 receive, from the payment network interface server, information identifying payment tranches within the total payment transaction amount that is intended to be paid from each of the identified plurality of payment card accounts; 
 route, through a split payment switch, to each of the plurality computing devices respectively associated with each issuer of the payment card accounts in the subset, payment instructions that corresponds to the payment card accounts involved in the split payment transaction associated respective ones of the payment tranches;  
receive, from each of the plurality computing devices respectively associated with each issuer of the plurality of payment card accounts in the subset, i) issuer authorization for disbursement of a respective payment tranche that comprises part of the total payment transaction amount that is intended to be paid from the respective payment card account, and; ii) information defining one or more installment repayment arrangements for the respective payment tranche; 
transmit, to the payment network interface server for forwarding to the terminal device, information representing each respective issuer authorization for disbursement of a respective payment tranche and the respective one or more installment repayment arrangements; 
receive from the payment network interface server, information identifying one or more of the installment repayment arrangements that have been accepted by a payor; and 
retrievably store in a database, the information describing the payment transaction and the information identifying the one or more installment repayment arrangements that have been accepted by the payor. 
10.	In claim 1, corresponding representative claims 7, are steps that describe receiving, obtaining, identifying, determining, and storing financial transaction data to determine splitting the payment and associating the data to the payment account and corresponding issuer for installment repayment arrangements for total payment. The above steps are processing a split payment across multiple payment accounts which are concepts that are in the enumerating grouping of Abstract ideas related to Certain methods of Organizing Human Activity specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
10.	Independent claim 1, corresponding representative claims 7, recite the additional components of “processor”, “payment network interface server”, “terminal device”, “database”, “computing devices”, and “split payment server”.  The additional components are no more than generally linking the use of the judicial exception to a particular technological for field of use. The mere nominal recitation of “processor” and “database” do not take the claims limitation out 
11.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
Terminal device 102 may comprise any terminal device including without limitation a POS terminal device 102a, computing device 102b, or mobile phone or smartphone 102c. (Specification: Paragraph [0007])
System 1000 includes computer system 1002 which in turn comprises one or more processors 1004 and at least one memory 1006. Processor 1004 is configured to execute program instructions - and may be a real processor or a virtual processor. It will be understood that computer system 1002 does not suggest any limitation as to scope of use or functionality of described embodiments. The computer system 1002 may include, but is not be limited to, one or more of a general-purpose computer, a programmed microprocessor, a micro-controller, an integrated (Specification: Paragraph [0083])
In an embodiment, said information is stored by split payment server 308 in a database that may be internal or external to split payment server 308. The stored information may be retrieved for subsequent use at the time of 
12.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
13.	Finally, taken together, the additional elements and no additional components of claim 1, corresponding representative claims 7, has been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1, corresponding claims 7, are directed to an abstract idea without significantly more.
14.	Dependent claims 2, 5, 6, 8, 11, and 12 further recite limitations of wherein the information describing the payment transaction for implementation based on the plurality of payment card accounts, includes information comprising (i) a payor identifier, (ii) a merchant identifier or merchant account identifier, and (iii) information indicating that payment transaction is a payment transaction intended to be split across a plurality of payment card accounts, wherein the payment transaction execution instruction includes one or more of information identifying one or more payment card accounts, a payment amount, a merchant identifier, and payor identity authentication information, wherein a determination that the payment transaction execution instruction corresponds to a stored payment transaction authorization relating to a payment transaction intended to be split across a plurality of payment card accounts, is based 
15.	There are no additional components and no additional elements. Simply suggesting a technological environment (i.e. steps directed to the general means of processing and authorizing splitting a financial payment) upon which the abstract idea may be implemented does not alter or transform the abstract idea. The limitations of receiving, identifying, and determining, and authorizing a split payment  is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims do not recite any improvements to the generic computing component. Accordingly, this additional components and elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, similar to the independent claim, dependent claims 2, 5, 6, 8, 11, and 12 further are directed to an ineligible judicial exception without any significant more.
16.	Dependent claims 3, 4, 9, and 10 further recite limitations of the one or more installment repayment arrangements offered by one or more issuers in connection with the payment tranches that have been authorized for disbursement by said one or more issuers are displayed to the payor at the terminal device, receive from a point-of-sale (POS) terminal, a payment 
claims 3, 4, 9, and 10 are directed to an ineligible judicial exception without any significant more.
18.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-12 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


20.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
21.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


22.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable by Gupta et al. (U.S. Patent Application Publication No.: 2013/0041824; hereafter known as Gupta) in view of Teckchandani et. al. (US. Patent Application Publication No.: 2016/0042328; hereafter known as Teckchandani) 

23.	In claim 1: Gupta discloses,
A system for implementing a payment transaction split across a plurality of payment card accounts, comprising: (i.e., a collaboration service provides tools that allow a user to track, 
a processor implemented split payment server configured to: (i.e., Collaboration server computer 118 in some embodiments can include a processor (not shown) and a computer readable medium (not shown) storing code, which when executed, causes the processor to implement a method that receives transaction data for a transaction event associated with at least a first participant (e.g., user 102) and a second participant (e.g., user 104) (Gupta: Paragraph [0054])
receive, from a payment network interface server operating over a payment network, information describing a payment transaction the information including at least information identifying a total payment transaction amount (i.e., in operative communication with collaboration server could be incorporated into payment processing network where the collaboration server can generate and send notifications to the participants in response to receiving the apportionment method. The notification or message can include an identification of the transaction involved, such as the total transaction cost, the date, the merchant, the location, etc. and an indication of the portion that the recipient owes the payer) (Gupta: Paragraph [0063], [0080]), 
receive from the payment network interface server, information identifying one or more of the installment repayment arrangements that have been accepted by a payor; and (i.e., collaboration server computer can obtain transaction data from payment processing network and where the collaboration service can send the acknowledgement message to the participants when all the payments from the participants in the event have been settled (i.e., when the total of the verified payments that have been made to the payer is equal to the amount that the payer paid for the event) to inform the participants of complete settlement and closure of the instance of the event including it can notify the members to mobile devices of the group of the amounts each owe from a transaction, track payments made by the members of the group 
retrievably store in a database, the information describing the payment transaction and the information identifying the one or more installment repayment arrangements that have been accepted by the payor. (i.e., may create a new instance of an event for the event at hand. User 102 can create a new event and input information regarding the payment transaction including the total cost or a partial cost incurred at the event (also referred to as a transaction cost or value), participants of the event, and apportionment data for the participants that may indicate the portion of the transaction cost that each participant is responsible for repaying user) (Gupta: Paragraph [0028], [0064])
Gupta does not disclose,
wherein the information describing a payment transaction was received from the payment network interface server from a terminal device operating over the payment network; 
receive, from the payment network interface server, a request for authorization or pre-authorization of a split payment transaction that is intended to be paid from each of sub-set of payment card accounts; 
 transmit, to each of a plurality of computing devices respectively associated with each issuer of the payment card accounts in the subset, the request; 
receive, from each of the plurality of computing devices respectively associated with each issuer of the payment card accounts in the subset, transaction authorization; 
 transmit, to the payment network interface server for forwarding to the terminal device, each respective transaction authorization; 
 receive, from the payment network interface server, information identifying payment tranches within the total payment transaction amount that is intended to be paid from each of the identified plurality of payment card accounts; 

receive, from each of the plurality computing devices respectively associated with each issuer of the plurality of payment card accounts in the subset, i) issuer authorization for disbursement of a respective payment tranche that comprises part of the total payment transaction amount that is intended to be paid from the respective payment card account, and; ii) information defining one or more installment repayment arrangements for the respective payment tranche;  
transmit, to the payment network interface server for forwarding to the terminal device, information representing each respective issuer authorization for disbursement of a respective payment tranche and the respective one or more installment repayment arrangements; 
However Teckchandani disclose, 
wherein the information describing a payment transaction was received from the payment network interface server from a terminal device operating over the payment network; (i.e., receives a group transaction receipt from the service provider server 180 via the at least one merchant server 140 (block 268). As described herein, the service provider server 180 utilizes the service application 182 to process online financial transactions, such as the group transaction request, and share payment for the group transaction request between members of the user group 102. As such, online invoices, bills, and payments for products and/or services may be shared between one or more members of the user group 102. (Teckchandani: Paragraph [0039], [0041]) 
receive, from the payment network interface server, a request for authorization or pre-authorization of a split payment transaction that is intended to be paid from each of sub-set of payment card accounts; (i.e., the service provider server 180 may seek direct authorizations 
transmit, to each of a plurality of computing devices respectively associated with each issuer of the payment card accounts in the subset, the request; (i.e., the service provider server is adapted to divide, split, or share the payment for the group purchase request between each member of the user group. As described herein, payments and/or expenses may be shared among each member of the user group according to a predetermined amount, portion or percentage that each user group member may be set to contribute towards the shared payments and/or expenses) (Teckchandani: Paragraph [0053])
receive, from each of the plurality of computing devices respectively associated with each issuer of the payment card accounts in the subset, transaction authorization; (i.e., In various implementations, the shared payment, purchase, and/or expense may be directly and/or automatically debited from the user group account or each member's own personal user account based on authorization parameters as provided by each member in the group information) (Teckchandani: Paragraph [0045])
transmit, to the payment network interface server for forwarding to the terminal device, each respective transaction authorization; (i.e. vice provider server 180 is adapted to separately debit an amount, portion, or percentage of the payment, purchase, and/or expense from each member where each member's own personal user account based on authorization parameters as provided by each member) (Teckchandani: Paragraph [0045])
receive, from the payment network interface server, information identifying payment tranches within the total payment transaction amount that is intended to be paid from each of the identified plurality of payment card accounts; (i.e., The group information may include or at least reference user group parameters including user identity information and/or user account 
 route, through a split payment switch, to each of the plurality computing devices respectively associated with each issuer of the payment card accounts in the subset (i.e. the service provider server 180 is adapted to receive and process various types of group transaction requests via the network. As such, the service provider server is adapted to split, share, or divide payments, purchases, and/or expenses between each member of the user group), payment instructions that corresponds to the payment card accounts involved in the split payment transaction associated respective ones of the payment tranches; (these shared expenses may be directly and/or automatically debited from each member's personal user account and the shared payment, purchase, and/or expense may be directly and/or automatically debited from  each member's own personal user account based on authorization parameters as provided by each member in the group information including banking information (e.g., one or more banking institutions, credit card issuers, user/group account numbers, security data and information, etc.) may be passed with purchase request.  the service provider server may provide a printable receipt to each member of the user group to each member's account in the account database, which may be accessible to each member via the network) (Teckchandani: Paragraph [0020], [0023], [0045], [0047], [0048]) 
receive, from each of the plurality computing devices respectively associated with each issuer of the plurality of payment card accounts in the subset, i) issuer authorization for disbursement of a respective payment tranche that comprises part of the total payment transaction amount that is intended to be paid from the respective payment card account, and; (i.e., each of the member of the user group may provide payment and purchase authorizations for user group related transaction requests where service provider server  may seek direct 
transmit, to the payment network interface server for forwarding to the terminal device, information representing each respective issuer authorization for disbursement of a respective payment tranche and the respective one or more installment repayment arrangements; (i.e., provides member authorizations for shared payments where each of the member authorizations may include information related to one or more types of authorized payments and purchases, dates and times of authorized payments and purchases, etc. that are authorized) (Teckchandani: Paragraph [0052], [0036])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta and Teckchandani so that so that the system can include an interface server that can authorize and debit each group member account and provide payment to the respective payment tranche. Systems and methods disclosed herein, in accordance with one or more embodiments, facilitate sharing of expenses over a network (Teckchandani: Paragraph [0007]). In addition, the invention may interface with the user interface application for improved efficiency and convenience. (Teckchandani: Paragraph [0022])
claim 2: The combination of Gupta and Teckchandani disclose the system of supra, including wherein the information describing the payment transaction for implementation based on the plurality of payment card accounts, includes information comprising (i) a payor identifier, (ii) a merchant identifier or merchant account {05019/008339-USO/02386282.1 }3Docket No.: 05019/008339-USO (PATENT)identifier, and (i.e., event data can include a cost or “transaction value” associated with the event, a unique transaction identifier, transaction date and time, account number, transaction class code (e.g., credit, debit, ATM, prepaid, etc.), merchant code (e.g., MVV, DBA, etc.), ATM code, acquirer code, acquirer processor code, issuer code (e.g., BIN, etc.), issuer processor code, authorization category code (e.g., approved, declined, rejected, etc.), one or more error codes, transaction amount (e.g., settlement amount), cardholder or account holder information (e.g., name, date of birth, address, phone number, etc.), card verification value (CVV), expiration date, loyalty account information, and other information relating to the event or the transaction event( (iii) information indicating that payment transaction is a payment transaction intended to be split across a plurality of payment card accounts.(i.e.,  . For instance, a payer or a participant may indicate that the apportionment method to be an even split such that each participant is responsible for an evenly divided amount of the cost of the event.) (Gupta: Paragraph [0032], [0036])
25.	In claim 3: The combination of Gupta and Teckchandani disclose the system of supra, wherein:
the one or more installment repayment arrangements offered by one or more issuers in connection with the payment tranches that have been authorized for disbursement by said one or more issuers are displayed to the payor at the terminal device; and (i.e., merchant computer communicates the authorization response message to access device where the Access device communicatively connected to merchant computer 130 may provide the authorization response message to user. The authorization response message may be displayed by the POS terminal, or may be printed out on a receipt) (Gupta: Paragraph [0058], [0059], [0060], [0080], [0117])

26.	In claim 4: The combination of Gupta and Teckchandani disclose the system of supra, including wherein the split payment server is configured to: (Gupta: Paragraph [0055], [0066])
 receive from a point-of-sale (POS) terminal, a payment transaction execution instruction; (i.e., the collaboration server may request the user to provide information regarding one or more payment accounts or payment devices that the payer would like to use in conducting payment transactions that will be the basis for an event) (Gupta: Paragraph [0056],[0057] [0091])
responsive to determining that the payment transaction execution instruction corresponds to a stored payment transaction authorization relating to a payment transaction intended to be split across a plurality of payment card accounts: (i.e., enable users to track, manage, and settle payments owed by others, or groups to share in the cost of transaction including details of the event, the amount he or she owes the payer, and information regarding one or more payment methods that may be used by the participant) (Gupta: Paragraph [0080], [0120])
identify a payment card issuer corresponding to each payment card account involved in the authorized payment transaction; (i.e., “event data” may include information identifying an event acquirer processor code, issuer code (e.g., BIN, etc.), issuer processor code, other information relating to the event or the transaction event) (Gupta: Paragraph [0032],[0034])
retrieve installment repayment information corresponding to one or more issuer specific payment tranches associated with the authorized payment transaction; (i.e., collaboration 
transmit to each identified payment card issuer, a payment implementation request, for implementing transfer of the specific payment tranche amount associated with said payment card issuer, from a payment card account of the payor to a merchant account; and (i.e., collaboration server computer can forward one or more notification messages to network to mobile devices via network where each receive a notification that users respectively, owe a portion of the shared cost to user After receiving the notifications, users may settle their portions of the transaction cost via a number of different ways, which may be further described below. (Gupta: Paragraph [0066])
transmit to at least one of said payment card issuers associated with individual payment tranches, information identifying an installment repayment arrangement that has been offered by said payment card issuer to the payor and which installment repayment arrangement has been accepted {05019/008339-USO/02386282.1 }4Docket No.: 05019/008339-USO (PATENT) by the payor in connection with the payment tranche associated with such payment card issuer.  (i.e., payment processing network 134 may either reject the authorization request message and cancel the transaction, or accept the authorization request message and forward it to issuer computer 136 associated with payment device then issuer computer 136 may perform a number of authorization, authentication, and fraud detection processes in order to make an authorization decision.)(Gupta: Paragraph [0058], [0059]) 
27.	In claim 5: The combination of Gupta and Teckchandani disclose the system of supra, including wherein the payment transaction execution instruction includes one or more of information identifying one or more payment card accounts, a payment amount, a merchant identifier, (i.e., The notification or message can include an identification of the transaction involved, such as the total transaction cost, the date, the merchant, the 
28.	In claim 6: The combination of Gupta and Teckchandani disclose the system of supra, including wherein a determination that the payment transaction execution instruction corresponds to a stored payment transaction authorization relating to a payment transaction intended to be split across a plurality of payment card accounts, is based on identifying a match between data parameters corresponding to the payment transaction execution instruction and data parameters corresponding to one or more stored payment transaction authorizations relating to payment transactions intended to be split across a plurality of payment card accounts.(i.e., user of the collaboration service specifies a set of search parameters (e.g., time range, status) for the list of transactions, the user interface may present the list of transactions falling within the criteria. The user may select a transaction from the list to view the transaction details for each event and the transaction information may be accessible from the payment processing organization that is involved in the settlement and clearance aspects of a transaction) (Gupta: Paragraph [0032], [0076], [0102])
29.	In claim 7: Gupta discloses,
A method for implementing a payment transaction split across a plurality of payment card accounts, comprising, at a split payment server: (Gupta: Paragraph (0039], [0053])
receiving, from a payment network interface server operating over a payment network, information describing a payment transaction the information including at least information identifying a total payment transaction amount (Gupta: Paragraph [0063], [0080]), 

retrievably storing in a database, the information describing the payment transaction and the information identifying the one or more installment repayment arrangements that have been accepted by the payor.  (Gupta: Paragraph [0028], [0064])
Gupta does not disclose,
wherein the information describing a payment transaction was received from the payment network interface server from a terminal device operating over the payment network; 
receiving, from the payment network interface server, a request for authorization or pre-authorization of a split payment transaction that is intended to be paid from each of sub- set of payment card accounts; 
transmitting, to each of a plurality of computing devices respectively associated with each issuer of the payment card accounts in the subset, the request; 
receiving, from each of the plurality of computing devices respectively associated with each issuer of the payment card accounts in the subset, transaction authorization; 
transmitting, to the payment network interface server for forwarding to the terminal device, each respective transaction authorization; 
 receiving, from the payment network interface server, information identifying payment tranches within the total payment transaction amount that is intended to be paid from each of the identified plurality of payment card accounts; 
routing, through a split payment switchDocket No.: 05019/008339-USO, to each of the plurality computing devices respectively associated with each issuer of the payment card accounts in the subset, payment instructions that corresponds to the payment card accounts involved in the split payment transaction associated respective ones of the payment tranches; 

transmitting, to the payment network interface server for forwarding to the terminal device, information representing each respective issuer authorization for disbursement of a respective payment tranche and the respective one or more installment repayment arrangements; 
However Teckchandani discloses, 
wherein the information describing a payment transaction was received from the payment network interface server from a terminal device operating over the payment network; (Teckchandani: Paragraph [0039], [0041]) 
receiving, from the payment network interface server, a request for authorization or pre-authorization of a split payment transaction that is intended to be paid from each of sub- set of payment card accounts; (Teckchandani: Paragraph [0043])
transmitting, to each of a plurality of computing devices respectively associated with each issuer of the payment card accounts in the subset, the request; (Teckchandani: Paragraph [0053])
receiving, from each of the plurality of computing devices respectively associated with each issuer of the payment card accounts in the subset, transaction authorization; (Teckchandani: Paragraph [0045])
transmitting, to the payment network interface server for forwarding to the terminal device, each respective transaction authorization; (Teckchandani: Paragraph [0045])

routing, through a split payment switchDocket No.: 05019/008339-USO,Docket No.: 05019/008339-USO to each of the plurality computing devices respectively associated with each issuer of the payment card accounts in the subset, payment instructions that corresponds to the payment card accounts involved in the split payment transaction associated respective ones of the payment tranches; (Teckchandani: Paragraph [0020], [0023], [0045], [0047], [0048])
receiving, from each of the plurality computing devices respectively associated with each issuer the plurality of payment card accounts in the subset,  i) issuer authorization for disbursement of a respective payment tranche that comprises part of the total payment transaction amount that is intended to be paid from the respective payment card account, and
transmitting, to the payment network interface server for forwarding to the terminal device, information representing each respective issuer authorization for disbursement of a respective payment tranche and the respective one or more installment repayment arrangements; (Teckchandani: Paragraph [0052], [0036])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta and Teckchandani so that so that the method can include an interface server that can authorize and debit each group member account and provide payment to the respective payment tranche. Systems and methods disclosed herein, in accordance with one or more embodiments, facilitate sharing of expenses over a network (Teckchandani: Paragraph [0007]). In addition, the invention may interface with 
30.	In claim 8: The combination of Gupta and Teckchandani disclose the method of supra, including wherein the information describing the payment transaction for implementation based on the plurality of payment card accounts, includes information comprising (i) a payor identifier, (ii) a merchant identifier or merchant account identifier, and (iii) information indicating that payment transaction is a payment transaction intended to be split across a plurality of payment card accounts.  (Gupta: Paragraph [0032], [0036])
31.	In claim 9: The combination of Gupta and Teckchandani disclose the method of supra, including wherein: 
the one or more installment repayment arrangements offered by one or more issuers in connection with the payment tranches that have been authorized for disbursement by said one or more issuers are displayed to the payor at the terminal device; and (Gupta: Paragraph [0058], [0059], [0060], [0080], [0117])
the information identifying one or more of the installment repayment arrangements that have been accepted by the payor, is received through inputs at the terminal device.  (Gupta: Paragraph [0062],[0079], [0118])
32.	In claim 10:  The combination of Gupta and Teckchandani disclose the method of supra, including comprising: 
receiving from a point-of-sale (POS) terminal, a payment transaction execution instruction; (Gupta: Paragraph [0056],[0057] [0091])
responsive to determining that the payment transaction execution instruction corresponds to a stored payment transaction authorization relating to a payment  (Gupta: Paragraph [0080], [0120])
identifying a payment card issuer corresponding to each payment card account involved in the authorized payment transaction; (Gupta: Paragraph [0032],[0034])
retrieving installment repayment information corresponding to one or more issuer specific payment tranches associated with the authorized payment transaction; (Gupta: Paragraph [0091])
transmitting to each identified payment card issuer, a payment implementation request, for implementing transfer of the specific payment tranche {05019/008339-USO/02386282.l }6Docket No.: 05019/008339-USO (PATENT) amount associated with said payment card issuer, from a payment card account of the payor to a merchant account; and (Gupta: Paragraph [0066])
transmitting to at least one of said payment card issuers associated with individual payment tranches, information identifying an installment repayment arrangement that has been offered by said payment card issuer to the payor and which installment repayment arrangement has been accepted by the payor in connection with the payment tranche associated with such payment card issuer. (Gupta: Paragraph [0058], [0059])
33.	In claim 11: The combination of Gupta and Teckchandani disclose the method of supra, including wherein the payment transaction execution instruction includes one or more of information identifying one or more payment card accounts, a payment amount, a merchant identifier, and payor identity authentication information. (Gupta: Paragraph [0080], [0109])
claim 12: The combination of Gupta and Teckchandani disclose the method of supra, including wherein a determination that the payment transaction execution instruction corresponds to a stored payment transaction authorization relating to a payment transaction intended to be split across a plurality of payment card accounts, is based on identifying a match between data parameters corresponding to the payment transaction execution instruction and data parameters corresponding to one or more stored payment transaction authorizations relating to payment transactions intended to be split across a plurality of payment card accounts. (Gupta: Paragraph [0032], [0076], [0102])

Response to Arguments
35.	Applicant's arguments with respect to the rejection of claims 1-12 under U.S.C §101, Applicant's remarks have been fully considered and are not persuasive.
The U.S.C. § 101 rejections has been updated with the new amendments. The main thrust of the rejection is maintained.
The Applicants argument argues that the Office has mischaracterized the claimed invention in order to support a conclusion that the invention is directed to organizing human activity specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). More particularly, the Office states the claims recites steps "to determine splitting the payment and associating the data to the payment account and corresponding issuer for installment repayment arrangements for total payment" (October 13, 2021 Final Office Action, at page 5). These terms, however, do not appear in any claim, nor in Applicant's written description or drawings. 
The examiner respectfully disagree. The amended  claim 1, corresponding representative claims 7, are steps that describe receiving, obtaining, identifying, determining, and storing financial transaction data to determine splitting the payment and associating the data to the payment account and corresponding issuer for installment repayment arrangements for total payment. The above steps are processing a split payment across multiple payment accounts. The above is supported in the Applicants specification where it cite “ splitting a transaction payment between multiple payment cards while simultaneously availing of instalment repayment facilities in respect of the transaction amount that is paid through at least one of said multiple payment cards” (Specification: Paragraph [001])
The claims 1 and corresponding claim 7, are steps for implementing a payment transaction split across multiple of payment card accounts. The Federal courts have ruled that extracting, receiving, storing, identifying, transmitting, and financial information are directed to the abstract idea of facilitating user relationships by linking user accounts for financial transactions patent claims were ineligible and directed to an abstract idea. The Applicants specification supports the above conclusion were it cites “The present invention relates to the field of payment card based electronic payment transactions, and more specifically to methods and systems for splitting a transaction payment between multiple payment cards” (Specification: Paragraph [001]) and “The 
The Applicants argument argues that the invention as currently claimed provides technological advancements, including vis-a-vis a new computer-based architecture, that go beyond merely linking an abstract idea to a technological environment. The Applicants argument further recite that the invention goes beyond merely linking a judicial exception to a particular technological environment, and that the claimed invention is not abstract. The Applicants argument further recites a new organization and technological implementation that provides for improvements in computing technology and operations in the particular field.
	The Examiner respectfully disagree. The judicial exception is not integrated into a practical application. The amended claims 1, corresponding representative claims 7, as drafted, are not a technical solution to a technical problem but is a business solution to a business problem (i.e., steps for implementing a payment transaction split across multiple of payment card accounts). As recited above, the specification makes clear that the invention provides a method for implementing a payment transaction split across a plurality of payment card accounts. (See Specification: Paragraph [0020]). Therefore the amended claims, as drafted, are a business solution to a business problem. The amended claims 1, and corresponding claims 7, recite additional components of processor, payment network interface server, terminal device, database, computing devices, and split payment server. The computer hardware is recited at a high-level of generality (i.e. hardware processor receiving, transmitting, and processing payment 
36.	Applicant's arguments with respect to the rejection of claims 1-12 under §103, Applicant's remarks have been fully considered, but are not persuasive.
	The Applicants argument argues that Gupta and Teckchandani do not teach or suggest the limitations of amended claim 1 and corresponding claim 7. (Arguments &  (Arguments & Remarks, pgs. 12-13)
	The Examiner respectfully disagrees. The argument is improper. The U.S.C. 103 has been updated with the new and amended limitations. Each claim limitations have been disclosed in Gupta and Teckchandani. See U.S.C. 103. In addition, Teckchandani discloses “these shared expenses may be directly and/or automatically debited from each member's personal user account and the shared payment, purchase, and/or expense may be directly and/or automatically debited from  each member's own personal user account based on authorization parameters as provided by each member in the group information including banking information (e.g., one or more banking institutions, credit card issuers, user/group account numbers, security data and information, etc.) may be passed with purchase request.  the service provider server may provide a printable receipt to each member of the user group to each member's account in the account database, which may be accessible to each member via the network” (Teckchandani: Paragraph [0020], [0023], [0045], [0047], [0048])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693